Opinion issued August 8, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00159-CV
                             ———————————
                          STEVEN CHANG, Appellant
                                          V.
                            SHU ZHU CHEN, Appellee


                    On Appeal from the 328th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 16-DCV-236653


                           MEMORANDUM OPINION

      Appellant, Steven Chang, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal
of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          2